Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 7, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149536(67)                                                                                               Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  DAVID ABBO, COLORADO TOYZ,                                                                         Richard H. Bernstein,
  INC., and WIRELESS PHONES, LLC,                                                                                    Justices
              Plaintiffs-Appellees,
                                                                   SC: 149536
  v                                                                COA: 304185
                                                                   Oakland CC: 2007-082804-CK
  WIRELESS TOYZ FRANCHISE, LLC,
  JOE BARBAT, RICHARD SIMTOB,
  JSB ENTERPRIZES, INC., and JACK
  BARBAT,
             Defendants-Appellants.
  ____________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their supplemental brief to August 7, 2015 is GRANTED. The time for
  filing the supplemental brief of plaintiffs-appellees is similarly extended to August 7,
  2015.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 7, 2015
                                                                              Clerk